DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to recite two additional features, first, that the ion-exchange capacity of the polymer having sulfonic acid functional groups is from 1.2 to 1.8 meq/g dry resin and, second, that the temperature at which the polymer having sulfonic acid functional groups shows a volume flow rate of 100 mm3/sec is from 170°C to 300°C.
With respect to the first new feature of claim 1, this feature is similar to that previously present in claim 4, although narrower in scope.  While Oda et al does teach the ion-exchange capacity of the polymer in example 34 as being 0.67 meq/g dry resin, Oda et al teaches (see col. 5, lines 37-41) that the polymer should have ion exchange group content of 0.5 to 4.0 meq/g dry resin, especially 0.8 to 2.0 meq/g dry resin.  Thus, Oda et al indicate that this value relates to the relative amount of ion exchange functional groups (i.e. the sulfonic acid functional groups) to the total weight of the polymer.  Oda et al additionally imply that sufficient ion exchange functional groups should be present (i.e. 0.8 to 2.0 meq/g dry resin) to achieve suitable ion exchange capacity.  Therefore, it would have been clearly understood by one of ordinary skill in the art that the ion-exchange capacity of example 34 of Oda et al could have been increased merely by including a larger percentage of sulfonic acid functional groups within the polymer.
With respect to the second new feature of claim 1, while the specification does provide literal support for the claim feature, the specification also fails to provide any teaching relating to how to 2=CF2 with CF2=CF-O-CF2CF(CF3)-O-CF2CF2-SO2F in various ratios to achieve ion-exchange capacities of 1.1, 1.25, and 1.05 meq/g dry resin.  Each of these compositions achieved a TQ value of 215°C.  In example 34, Oda et al describe polymerizing CF2=CF2 with CF2=CF-O-CF2CF(CF3)-O-(CF2)2-SO2F.  Thus, Oda et al teaches the same two monomers as used by the instant invention.  Therefore, one of ordinary skill in the art would have expected the polymer having sulfonic acid functional groups of the cation exchange of Oda et al to inherently possess the temperature-flow rate relationship as claimed because Oda et al teach using the same polymer composition.  
Applicant has additionally argued that Oda et al fails to teach the hydrophilic layer comprising primary particles and secondary particles of the claimed sizes.  In response, the Office points out that the primary particle and secondary particles are suggested by Kusano et al as being important for preventing the particle from falling off the membrane surface during use.  Therefore, (1) this deficiency of the primary reference is cured by a teaching of a secondary reference and (2) the combination relies upon teachings present in the prior art and thus do not rely upon hindsight.  
Lastly, Applicant’s correction of the spelling mistake in claim 1 is sufficient to overcome the objection to claim 1 set forth in the prior Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 4,666,574) in view of Kusano et al (WO 2015/098769, with reference to US 2016/0279627 as an English translation thereof).
Oda et al teach (see abstract, col. 2, line 43 to col. 3, line 51 and col. 4, line 56 to col. 5, line 36) a cation exchange membrane (i.e.-diaphragm as claimed) for use in electrolysis that includes an ion-exchange membrane which contains a polymer having either sulfonic acid or carboxylic acid functional groups (in particular discussed at col. 5, lines 14-36) and a hydrophilic layer (described as non-hydrophobic) provided as the outermost surface layer on at least one side of the diaphragm.  Oda et al teach (see col. 5, lines 67-68) that the thickness of the membrane is preferably 20-500 m, especially 50-400 m.  This overlaps the claimed range at 50-70 m.
The Office notes that a majority of the examples of Oda et al relate to the carboxylic acid functional group (Examples 1-33 and 36-62), at least one example (Example 34) expressly teaches an example of forming the diaphragm with sulfonic acid functional groups and not carboxylic acid functional groups such that one of ordinary skill in the art at the time of filing was capable of immediately envisaging the membrane of Oda et al comprising a polymer with only sulfonic acid functional groups and which does not contain a polymer having carboxylic acid functional groups.
With respect to the preamble recitation of “for electrolyzing alkaline water”, this recitation relates to the intended use of the claimed diaphragm.  Per MPEP 2111.02, the body of the claim does not further limit the structure of an alkaline water electrolysis system.  As such, the recitation of the intended use is not considered to further limit the claimed structure.  
Oda et al teach (see col. 5, lines 37-41) the ion-exchange capacity of the polymer being 0.5-4.0 milliequivalence (meq) per gram dry polymer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have optimized the relative amount of the copolymer being the polymer having sulfonic acid functional groups compared to the amount of the copolymer being the tetrafluoroethylene polymer.  
With respect to the claim feature “a temperature showing a volume flow rate of 100 mm3/sec (TQ value) of the polymer having sulfonic acid functional groups is from 170°C to 300°C”, while the specification does provide literal support for the claim feature, the specification also fails to provide any teaching relating to how to achieve this affect, thus indicating that it is an inherent property of the composition of the polymer, nor is there a teaching relating to any result achieved by using a polymer having the claimed property (i.e. no criticality or unexpected results are tied to this property).  On pages 24-25 of the instant specification, fluorinated polymers FS’-1, FS’-2, and FS’-3 are described as being copolymers produced by polymerizing CF2=CF2 with CF2=CF-O-CF2CF(CF3)-O-CF2CF2-SO2F in various ratios to achieve ion-exchange capacities of 1.1, 1.25, and 1.05 meq/g dry resin.  Each of these compositions achieved a TQ value of 215°C.  In example 34, Oda et al describe polymerizing CF2=CF2 with CF2=CF-O-CF2CF(CF3)-O-(CF2)2-SO2F.  Thus, Oda et al teaches the same two monomers as used by the instant invention and thus the same polymer in the membrane.  Therefore, one of ordinary skill in the art would have expected the polymer having sulfonic acid functional groups of the cation exchange of Oda et al to inherently possess the temperature-flow rate relationship as claimed because Oda et al teach using the same polymer composition.  
Thus, Oda et al fail to teach the hydrophilic layer comprised secondary inorganic particles of aggregated primary particles.
Kusano et al teach (see paragraphs [0006], [0009]-[0011], and [0015]) that applied hydrophilic particles on the surface often encounter problems related to falling off the surface during use, and that m and a primary particle size of 0.02 to 0.4 m.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the improvement of Kusano et al to the membrane of Oda et al by using inorganic particles which are secondary particles of aggregated primary particles, where the particle size of the secondary particles is 0.5 to 1.5 m, because Kusano et al teach that using the aggregated secondary particles reduced problems of the particles falling off the surface of the membrane during use.  
Regarding claim 2, Oda et al teach (see col. 5, lines 60-66) that the diaphragm could be reinforced by a woven or non-woven fabric.  
Regarding claim 6, the Oda et al expressly teach (see col. 6, lines 1-4) adding the hydrophilic layer to both sides of the membrane.
Regarding claims 8 and 9, Oda et al teach (see col. 3, lines 43-51 and col. 4, lines 23-26) the hydrophilic layer was preferably made from particles of metal oxides or nitrides, where example metals were Fe, Ti, Ni, Zr, Nb, Ta, V and Sn, e.g.-ZrO2 (see table 1 in col. 11).
Regarding claim 10, Oda et al teach (see col. 5, lines 3-4) using a fluorinated polymer, and comprising sulfonic acid functional groups as discussed above with respect to claim 1.
Regarding claims 11 and 12, Oda et al teach (see col. 5, lines 3-36) that the polymer had units comprising : 
    PNG
    media_image1.png
    57
    187
    media_image1.png
    Greyscale
where -A represented a -SO3M group and -Y was selected from 
    PNG
    media_image2.png
    53
    259
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    57
    377
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    59
    335
    media_image4.png
    Greyscale
.  With respect to claim 11, option “5” meets the claimed formula when matched to statement that Z and Rf represent F or a C1-C10 perfluoroalkyl group 3) and x=1 and y is equivalent to m in the instant claims.  With respect to claim 12, option “2” meets the claimed formula.  
Regarding claim 15, Oda et al teach (see col. 6, lines 11-40) using the diaphragm as defined above in an electrolytic cell having a cathode and an anode, where the diaphragm was mounted to partition the electrolytic cell into a cathode chamber on the cathode side and an anode chamber on the anode side.   With respect to the preamble recitation of “for electrolyzing alkaline water”, this recitation relates to the intended use of the claimed diaphragm.  Per MPEP 2111.02, the body of the claim does not further limit the structure of an alkaline water electrolysis system.  As such, the recitation of the intended use is not considered to further limit the claimed structure.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 4,666,574) in view of Kusano et al (WO 2015/098769, with reference to US 2016/0279627 as an English translation thereof) as applied to claim 2 above, and further in view of Saito et al (US 5,716,504).
Oda et al fail to teach the identity of the material for the reinforcing fabric, thus leaving one of ordinary skill in the art to review other relevant prior art to determine which materials were appropriate.
Saito et al teach (see paragraph spanning cols. 4 and 5) that the reinforcement of fluorine-containing cation exchange membranes was made through woven or non-woven fabrics made of a fluorine-containing polymer such as polytetrafluoroethylene.  
Therefore, in view of the requirement of one of ordinary skill in the art to determine a suitable material of construction of the reinforcing fabric in combination with the teaching of Saito et al that polytetrafluoroethylene woven fabric was a suitable material for reinforcing cation exchange membranes, one of ordinary skill in the art would have been motivated to have used the polytetrafluoroethylene woven fabric as the reinforcement of Oda et al because the .  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 4,666,574) in view of Kusano et al (WO 2015/098769, with reference to US 2016/0279627 as an English translation thereof) as applied to claim 1 above, and further in view of Umemura et al (US 2009/0306233).
Oda et al fail to teach the polymer having a monomer of the claimed formula (u3) or (u31).
Umemura et al teach (see abstract, paragraphs [0004], [0009], and [0015]) an improved polymer composition that made an improvement over the sulfonic acid group polymer of the type disclosed by Oda et al, but with lower electrical resistance and sufficient mechanical strength.  The polymer compositions (U-1) (paragraph [0019]) and (M1) (paragraph [0034]) of Umemura et al meets the requirements of formulae (u3) and (u31), respectively, as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have improved the diaphragm of Oda et al by using the polymer composition of Umemura et al to lower the electrical resistance and to provide sufficient mechanical strength.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794